UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4205


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN VICTOR STERLING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00179-RDB-7)


Submitted:   November 3, 2010             Decided:   November 12, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Gordon Tayback, LAW OFFICES OF M. GORDON TAYBACK, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Tonya Kelly Kowitz, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sean Sterling appeals his convictions of two counts of

possession of a firearm in furtherance of a drug trafficking

crime resulting in death, in violation of 18 U.S.C. § 924(j)

(2006).       On    appeal,     Sterling    contends         that   the   evidence     is

insufficient to demonstrate that he possessed the weapons in

furtherance of a heroin conspiracy.                We affirm.

             “A     defendant     challenging          the      sufficiency      of   the

evidence faces a heavy burden.”                  United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007).                  We review a sufficiency of the

evidence challenge by determining whether, viewing the evidence

in    the   light   most     favorable     to    the    Government,       any    rational

trier of fact could find the essential elements of the crime

beyond a reasonable doubt.            United States v. Collins, 412 F.3d

515, 519 (4th Cir. 2005); see Glasser v. United States, 315 U.S.

60,    80   (1942).        We    review    both        direct    and   circumstantial

evidence, and accord the Government all reasonable inferences

from the facts shown to those sought to be established.                            United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                            “[I]f the

evidence     supports      different,      reasonable         interpretations,        the

jury    decides      which      interpretation          to   believe[.]”           United

States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).                              We will

uphold the jury’s verdict if substantial evidence supports it,



                                           2
and will reverse only in those rare cases of clear failure by

the prosecution.     Foster, 507 F.3d at 244-45.

           After    reviewing   the    record,    we    conclude    that    the

evidence   was     sufficient   to    support    Sterling’s      convictions.

Accordingly, we affirm the judgment of the district court.                    We

dispense   with     oral   argument    because    the    facts     and     legal

contentions are adequately expressed in the materials before the

court and argument will not aid the decisional process.

                                                                     AFFIRMED




                                      3